RANDALL, C. J.,
delivered the opinion of the court.
The respondent moves to dismiss the appeal in this case upon the following grounds : 1: Because no record of proceedings has been filed. 2. Because no undertaking was filed as' required by law. The paper before the court purporting to be a copy of the record shows that the undertaking given was not executed by any sureties as required by Section 27Y of the Code of Procedure, and the appeal was therefore not “ effectual for any purpose.”’
The appeal is dismissed.